Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 2/26/2021.
Claims 2-21 have been examined.   

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,871,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Instant claims
Patent 10,871,947
2. A system comprising: 
a set of registers to store a first input share value, a second input share value, a third input share value, and a first output share value, wherein the first input share value represents a Boolean combination between an input value, the second input share value, and the third input share value; 
a first circuit to perform a cryptographic operation based on a Boolean operation and an arithmetic operation; and 
a second circuit coupled to the set of registers and the first circuit, wherein the second circuit is to: 
convert the first input share value to a summation or subtraction between the input value and a combination of the second input share value and the third input share value; 
generate a first random value; 
combine the first random value with the second input share value and the third input share value to generate a combined value; 
convert the combined value to a summation or subtraction between the first random value and a combination of the second input share value and the third input share value; 
generate a second random value; and
 generate the first output share value based on a combination of the converted first input share value, the converted combined value, and the second random value.
1. A system comprising: 
a first set of registers to store a first input share value, a second input share value, and a third input share value, the first input share value representing a Boolean combination between an input value, the second input share value, and the third input share value; 
a second set of registers to store a first output share value, a second output share value, and a third output share value, the first output share value representing an arithmetic combination between the input value, the second output share value, and the third output share value; 
a cryptographic component to perform a cryptographic operation based on a Boolean operation and an arithmetic operation; and 
a processing device, operatively coupled with the first set of registers and the second set of registers, to: 
receive an indication that the cryptographic operation being performed by the cryptographic component has switched from using the Boolean operation to using the arithmetic operation; 
in response to the indication, receive the first, second, and third input share values from the first set of registers; 
convert the first input share value to a summation or a subtraction between the input value and a combination of the second input share value and the third input share value; 
generate a random number value; 
combine the random number value with the second input share value and the third input share value to generate a combined value; 
generate additional random number values; and 
generate the first output share value based on a combination of the converted first input share value, the combined value, and the additional random number values.
10. A method comprising: 
performing a cryptographic operation with a Boolean operation; 
receiving a first input share value, a second input share value, and a third input share value; 
converting the first input share value to a summation or subtraction between an input value and a combination of the second input share value and the third input share value; 
generating a first random value; 
combining the first random value with the second input share value and the third input share value to generate a combined value; 
converting the combined value to a summation or subtraction between the first random value and a combination of the second input share value and the third input share value; 
generating a second random value; 
generating a first output share value based on a combination of the converted first input share value, the converted combined value, and the second random value; and
 performing the cryptographic operation with an arithmetic operation by using the first output share value.
1. A system comprising: 
a first set of registers to store a first input share value, a second input share value, and a third input share value, the first input share value representing a Boolean combination between an input value, the second input share value, and the third input share value; 
a second set of registers to store a first output share value, a second output share value, and a third output share value, the first output share value representing an arithmetic combination between the input value, the second output share value, and the third output share value; 
a cryptographic component to perform a cryptographic operation based on a Boolean operation and an arithmetic operation; and 
a processing device, operatively coupled with the first set of registers and the second set of registers, to: 
receive an indication that the cryptographic operation being performed by the cryptographic component has switched from using the Boolean operation to using the arithmetic operation; 
in response to the indication, receive the first, second, and third input share values from the first set of registers; 
convert the first input share value to a summation or a subtraction between the input value and a combination of the second input share value and the third input share value; 
generate a random number value; 
combine the random number value with the second input share value and the third input share value to generate a combined value; 
generate additional random number values; and 
generate the first output share value based on a combination of the converted first input share value, the combined value, and the additional random number values.
18. A non-transitory computer readable medium including data that, when accessed by a processing device, cause the processing device to perform operations comprising:
 performing a cryptographic operation with a Boolean operation; 
receiving a first input share value, a second input share value, and a third input share value; 
converting the first input share value to a summation or subtraction between an input value and a combination of the second input share value and the third input share value; generating a first random value; 
combining the first random value with the second input share value and the third input share value to generate a combined value; 
converting the combined value to a summation or subtraction between the first random value and a combination of the second input share value and the third input share value; 
generating a second random value; 
generating a first output share value based on a combination of the converted first input share value, the converted combined value, and the second random value; and
 performing the cryptographic operation with an arithmetic operation by using the first output share value.
1. A system comprising: 
a first set of registers to store a first input share value, a second input share value, and a third input share value, the first input share value representing a Boolean combination between an input value, the second input share value, and the third input share value; 
a second set of registers to store a first output share value, a second output share value, and a third output share value, the first output share value representing an arithmetic combination between the input value, the second output share value, and the third output share value; 
a cryptographic component to perform a cryptographic operation based on a Boolean operation and an arithmetic operation; and 
a processing device, operatively coupled with the first set of registers and the second set of registers, to: 
receive an indication that the cryptographic operation being performed by the cryptographic component has switched from using the Boolean operation to using the arithmetic operation; 
in response to the indication, receive the first, second, and third input share values from the first set of registers; 
convert the first input share value to a summation or a subtraction between the input value and a combination of the second input share value and the third input share value; 
generate a random number value; 
combine the random number value with the second input share value and the third input share value to generate a combined value; 
generate additional random number values; and 
generate the first output share value based on a combination of the converted first input share value, the combined value, and the additional random number values.
3. The system of claim 2, wherein the second circuit is further to: receive an indication that the cryptographic operation being performed by the first circuit has switched from using the Boolean operation to using the arithmetic operation; and in response to the indication, receive the first input share value, the second input share value, the third input share value from the set of registers.
This applies to claims 11 and 19 as well.
See claim 1 above.
4. The system of claim 2, wherein the set of registers is further to store a second output share value and a third output share value, wherein the first output share value represents an arithmetic combination between the input value, the second output share value, and the third output share value, wherein the second random value corresponds to the second output share value, wherein the second circuit is further to generate a third random value, wherein the third random value corresponds to the third output share value.
See claim 1 above.
5. The system of claim 4, wherein the second output share value and the third output share value are the same as the second input share value and the third input share value.
This applies to claims 13 and 21 as well.
5. The system of claim 1, wherein the second output share value and the third output share value are the same as the second input share value and the third input share value.
6. The system of claim 4, wherein the second output share value and the third output share value are each different than the second input share value and the third input share value.
This applies to claim 14 as well.
6. The system of claim 1, wherein the second output share value and the third output share value are each different than the second input share value and the third input share value.
7. The system of claim 2, wherein the second circuit is further to: receive at least one additional input share value, wherein the second circuit is to generate the first output share value further based on the at least one additional input share value.
This applies to claim 15 as well.
3. The system of claim 1, wherein the processing device is further to: receive at least one additional input share value, the generating of the first output share value being further based on the at least one additional input share value.
8. The system of claim 2, wherein to combine the first random value with the second input share value and the third input share value to generate the combined value, the second circuit is further to: at a first time, perform an XOR operation between the first random value and the second input share value to generate an intermediate value; at a second time after the first time, perform the XOR operation between the intermediate value and the third input share value to generate a second intermediate value; and convert the second intermediate value to the combined value.
This applies to claims 12 and 20 as well.
4. The system of claim 1, wherein to combine the random number value with the second input share value and the third input share value to generate the combined value, the processing device is further to: at a first time, perform an XOR operation between the random number value and the second input share value to generate an intermediate value; at a second time after the first time, perform the XOR operation between the intermediate value and the third input share value to generate a second intermediate value; and convert the second intermediate value to the combined value.
9. The system of claim 2, wherein to generate the first output share value, the second circuit is further to: perform a summation or subtraction between the converted first input share value and at least the second random value; and perform a subtraction operation between a result of the summation or subtraction and the combined value.
This applies to claim 17 as well.
7. The system of claim 1, wherein to generate the first output share value, the processing device is further to: perform a summation or a subtraction between the converted first input share value and the additional random number values; and perform a subtraction operation between a result of the summation or the subtraction and the combined value.
16. The method of claim 10, wherein combining the first random value with the second input share value and the third input share value to generate the combined value comprises: at a first time, performing an XOR operation between the first random value and the second input share value to generate an intermediate value; at a second time after the first time, performing the XOR operation between the intermediate value, the third input share value, and an additional random value to generate a second intermediate value; and converting the second intermediate value to the combined value.
10. The method of claim 9, wherein combining the random number value with the second input share value and the third input share value to generate the combined value comprises: at a first time, performing an XOR operation between the random number value and the second input share value to generate an intermediate value; at a second time after the first time, performing the XOR operation between the intermediate value, the third input share value, and another random number value to generate a second intermediate value; and convert the second intermediate value to the combined value.




Conclusion
Claims 2-21 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491